CV6-195                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00195-CV






In the Matter of J. M.






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-13,594, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING





PER CURIAM


	Appellant filed a motion to dismiss the appeal.  We grant the motion.  Tex. R.
App. P. 59(a)(1).  We note that appellant perfected appeal by a "Notice of Appeal," which is not
a correct perfecting instrument in a civil case.  Although the appeal is dismissed before appellant
has substituted a correct perfecting instrument, inasmuch as he has not shown he is indigent, the
filing fee for the transcript remains due.

Before Justices Powers, Jones and B. A. Smith
Dismissed on Appellant's Motion
Filed:   April 24, 1996
Do Not Publish